DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (WO 2018/070159) in view of Fukuda (JP 2000139916).
With respect to claim 1, Osawa et al. teach an acoustic matching layer (Figs.1 and 2, Item 31) comprising a base material having a plate shape (Figs.1 and 2), and including a joining surface and a vibration surface which are opposite surface of the base material having a predetermined thickness (Fig.2, Item 31), the joining surface being joined to an ultrasonic wave generation source (Fig.2, Item 2), and the vibration surface emitting a sound wave; and portions partially provided in the vibration surface, the portions being depressed or penetrating toward the joining surface (Fig.1, Items 4B)(Description of Embodiment 1).
However, Osawa et al. fail to disclose therein a film-shaped material covering the portions is installed in the vibration surface.
On the other hand, Fukuda teaches a base material having a plate shape (Fig.1, Item 15), a vibration surface which are opposite surface of the base material having a predetermined thickness (Fig.1, Item 1) and the vibration surface emitting a sound wave; and portions partially provided in the vibration surface, the portions being depressed or penetrating toward the joining surface (Fig.1, Items 3), and a film-shaped material covering the portions is installed in the vibration surface (Fig.1, Item 12).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Fukuda film-shaped covering with the Osawa et al. design because it would act as a matching layer that could increase the frequency response of the device.
With respect to claim 2, Osawa et al. teach wherein the base material is an array of a plurality of sheet-shaped materials (Fig.1, Items 31), and each of the penetrating portions is a space (Fig.1, Items 4B) between the sheet-shaped materials.
With respect to claims 4 and 5, Osawa et al. teach wherein a scale of at least one of the portions is smaller than a wavelength of a propagated sound wave, and wherein the scale of each of the portions is 1/10 or less of the wavelength of the propagated sound wave (Fig.7; Description under subtitle (Third Step) regarding Figure 7).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2004/0113522) in view of Fukuda (JP 2000139916).
With respect to claim 1, Nagahara et al. teach an acoustic matching layer (Figs.31b and 32, Item 25) comprising a base material having a plate shape, and including a joining surface and a vibration surface which are opposite surface of the base material having a predetermined thickness (Fig.32), the joining surface being joined to an ultrasonic wave generation source (Fig.32, Item 22), and the vibration surface emitting a sound wave; and portions partially provided in the vibration surface, the portions being depressed or penetrating toward the joining surface (Fig.32)(¶ [0370] – [0371]).
However, Nagahara et al. fail to disclose therein a film-shaped material covering the portions is installed in the vibration surface.
On the other hand, Fukuda teaches a base material having a plate shape (Fig.1, Item 15), a vibration surface which are opposite surface of the base material having a predetermined thickness (Fig.1, Item 1) and the vibration surface emitting a sound wave; and portions partially provided in the vibration surface, the portions being depressed or penetrating toward the joining surface (Fig.1, Items 3), and a film-shaped material covering the portions is installed in the vibration surface (Fig.1, Item 12).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Fukuda film-shaped covering with the Nagahara et al. design because it would act as a matching layer that could increase the frequency response of the device.
With respect to claim 3, Nagahara et al. teach wherein the base material is an array of a plurality of rod-shaped materials (Figs.31b and 32, Items 25), and each of the penetrating portions is a space between the rod-shaped materials.

Claims 6 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (WO 2018/070159) or Nagahara et al. (US 2004/0113522).
Osawa et al. and Nagahara et al. teach the limitations already discussed in a previous rejection, but fail to particularly disclose wherein at least a part of the base material is a resin, a ceramic or glass or a metal.
The Examiner considers that it would have been an obvious matter of design choice to provide the base material to be form any desired material because it would help tune the device to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of Osawa et al. and Nagahara et al. inventions. Furthremore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on a reference that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner considers that Osawa et al. and Nagahara et al. in view of Fukuda teach the limitations described in the claims as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          May 20, 2022